Title: To George Washington from Brigadier General William Heath, 22 February 1776
From: Heath, William
To: Washington, George



Camp at CambridgeFebry 22nd 1776
May it please your Excellency

I some Time Since Reported, that Colonels Prescott & Phinny, had Chosen the Revd Mr Foster for the Chaplin of those Regiments This Choice is but Temporary as it is at Present Uncertain whether Mr Foster Can be absent from his Own Parrish for more than a month or Two, I now beg leave further to report that Colonels Greaton & Baldwin have made Choice of the Revd Mr Barnum for the Chaplin of their Regiments—Having Five Regiments in the Brigade under my Command, Colol Sargent finds it difficult to Joyn another Regiment, at presen⟨t⟩ And as there are Nine Regiments in the Camp at Roxbury, One of them must of necessity Joyn with Some Regiment in this Camp and as the Situation of Colo. Prescotts Regt Seems to Point out that as the most Proper one it has been Propos’d that Such a Junction take place, and that Colo. Sargent & Colo. Phinn⟨y⟩ should Joyn, This However Seems at present a little embarrassed on Account of the uncertainty of Mr Fosters Continueing the whole Campaign. All which is Humbly Submitted By your Excellency’s most Humble Servt

W. Heath Brigr Genl

